FILED
                             NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30292

                Plaintiff - Appellee,            D.C. No. 1:15-cr-00079-BLW

 v.
                                                 MEMORANDUM*
MONICO LOPEZ-CARRANZA,

                Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Idaho
                     William B. Shubb, District Judge, Presiding**

                              Submitted April 13, 2016***

Before:         FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Monico Lopez-Carranza appeals the 18-month sentence imposed following

his guilty-plea conviction for being a deported alien found in the United States, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable William B. Shubb, Senior United States District Judge
for the Eastern District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Lopez-Carranza first contends that the district court violated Federal Rule of

Criminal Procedure 32(i)(4)(A)(ii) when it pronounced sentence without

permitting him to allocute. We disagree. Although the court initially pronounced

sentence without inviting Lopez-Carranza to allocute, after it was notified of the

error, it stated that it would hear from Lopez-Carranza and “reconsider” the

sentence. Contrary to Lopez-Carranza’s argument, the record reflects that the court

gave Lopez-Carranza’s statements due consideration, but was simply unpersuaded

that they warranted a different sentence. On this record, there was no error. See

United States v. Laverne, 963 F.2d 235, 236-38 (9th Cir. 1992).

      Lopez-Carranza next contends that his sentence is substantively

unreasonable because the Guidelines range overstated the seriousness of his 2010

conviction and the district court did not account for his subsequent rehabilitation

and other mitigating factors. In light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, we conclude that the court did not abuse its

discretion in imposing a sentence at the bottom of the Guidelines range. See Gall

v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                            2                                  15-30292